DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II, claims 7, 8, and 18-20, in the reply filed on November 3, 2021 is acknowledged.  The traversal is on the ground(s) that Ferringo (US Pat. No. 3,853,573) fails to describe silicates functionalized by at least one photoluminescent charged organic molecule.  This is not found persuasive because the technical feature linking the groups of the invention at the time of the restriction is a non-swelling phyllosilicate nanoparticle having a particle size of 1 nm to 10 µm which is not a special technical feature as set forth in the restriction requirement mailed September 3, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, 9, 11-17, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 3, 2021.

Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  Claims 8 and 19 recite “carbon mass referred to the phyllosilicate weight.”  This appears to be a typo and has been interpreted as “carbon mass relative to the phyllosilicate weight.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US Pub. No. 2015/0240083) in view of Wang et al. (US Pub. No. 2002/0183444).
Regarding Claim 7:  Martin et al. teaches a phyllosilicate having a non-swelling phase and a thickness of less than 100 nm and a largest dimension less than 10 µm (nanoparticles) ([0038]) comprising a coloring agent absorbed ([0029]).
Martin et al. does not teach the part nanoparticles wherein the colorant is a photoluminescent charged organic molecule.  However, Wang et al. teaches Rhodamine B (photoluminescent charged organic molecule) as a colorant for cosmetics ([0040] and [0049]).  Martin et al. and Wang et al. are analogous art because they are concerned with the same field of endeavor, namely colorants useful for cosmetics.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the Rhodamine B of Wang et al. in particles of Martin et al. and would have been motivated to do so because it is disclosed by Wang et al. as being a suitable colorant for cosmetic applications.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in employing the Rhodamine B in the invention of Martin et al.
Regarding Claims 8 and 20:  Martin et al. teaches that the colorant is present in wt% such as 2.1 to 4.6 wt% (Table 1).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US Pub. No. 2015/0240083) in view of Wang et al. (US Pub. No. 2002/0183444).
Martin et al. teaches a phyllosilicate having a non-swelling phase and a thickness of less than 100 nm and a largest dimension less than 10 µm (nanoparticles) ([0038]) comprising a coloring agent absorbed ([0029]).
Martin et al. does not teach the part nanoparticles wherein the colorant is a photoluminescent charged organic molecule.  However, Wang et al. teaches Rhodamine B (photoluminescent charged organic molecule) as a colorant for cosmetics ([0040] and [0049]).  Martin et al. and Wang et al. are analogous art because they are concerned with the same field of endeavor, namely colorants useful for cosmetics.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the Rhodamine B of Wang et al. in particles of Martin et al. and would have been motivated to do so because it is disclosed by Wang et al. as being a suitable colorant for cosmetic applications.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in employing the Rhodamine B in the invention of Martin et al.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US Pub. No. 2015/0240083) in view of Wang et al. (US Pub. No. 2002/0183444).

Martin et al. does not teach the part nanoparticles wherein the colorant is a photoluminescent charged organic molecule.  However, Wang et al. teaches Rhodamine B (photoluminescent charged organic molecule) as a colorant for cosmetics ([0040] and [0049]).  Martin et al. and Wang et al. are analogous art because they are concerned with the same field of endeavor, namely colorants useful for cosmetics.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the Rhodamine B of Wang et al. in particles of Martin et al. and would have been motivated to do so because it is disclosed by Wang et al. as being a suitable colorant for cosmetic applications.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in employing the Rhodamine B in the invention of Martin et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 11, 2022